Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 21 SCHOLASTIC CORPORATION SUBSIDIARY LIST (subsidiaries are indented under its direct parent) Scholastic Inc. New York Scholastic Book Clubs, Inc. Missouri Scholastic Operations Group L.L.C. Delaware Scholastic Entertainment Inc. New York SE Distribution Inc. Delaware 524 Films L.L.C. Delaware Retroranch LLC Delaware Scholastic Book Services, Inc. Delaware Scholastic UK Group L.L.C. Delaware Scholastic UK Limited England Chicken House Publishing Ltd. England Scholastic Book Clubs Ltd. (formerly Red House England Books Ltd.) Scholastic Ltd. England Catteshall Ltd. 1 England Scholastic Ireland Ltd. Ireland Weston Woods Studios, Inc. Delaware Georgetown Studios, Inc. Connecticut Childrens Music Library, Inc. New York Lectorum Publications, Inc. New York The Scholastic Store, Inc. New York Scholastic Interactive Xchange, Inc. Delaware Tom Snyder Productions, Inc. Delaware Soup2Nuts Inc. Delaware Scholastic Distribution Services, L.L.C. Delaware RetroRanch Inc. (formerly Science Court Inc.) Delaware Klutz California Sandvik Publishing Ltd. Nevada Teachers Friend Publications, Inc. California The Book People Inc. 2 Delaware Scholastic Export Inc. Delaware Scholastic Book Fairs, Inc. Delaware BTBCAT, Inc. Delaware Teacher Synergy, Inc. Delaware International Center for Leadership in Education, Inc. New York Scholastic Australia Pty. Ltd. Australia Bookshelf Publishing Australia Pty. Ltd. Australia Troll School Book Clubs and Fairs Australia Pty. Ltd. Australia Scholastic Australia Superannuation Pty. Ltd. Australia Scholastic Executive Superannuation Pty. Ltd. Australia Oldmeadow Booksellers (Aust.) Pty. Ltd. Australia Scholastic Canada Ltd. Canada Scholastic Productions Canada Ltd. Canada Scholastic Bookfairs Canada Ltd. Canada Scholastic Hong Kong Limited Hong Kong Scholastic India Private Limited 3 India Scholastic Mexico S. de R. L. de C.V. Mexico Scholastic New Zealand Ltd. New Zealand Scholastic Argentina S.A. Argentina Scholastic Education Information Consulting (Shanghai) Co., Ltd. China Scholastic International IT Support Centre Private Limited 4 India Grolier Incorporated Delaware Scholastic at Home Inc. (formerly Grolier Enterprises Inc.) Delaware Scholastic Distribution Services L.L.C 5 Delaware 1 50% owned 2 80% owned 3 1% owned by Scholastic Export Inc. Grolier Interactive Inc. Delaware Scholastic Library Publishing, Inc. Delaware (formerly Grolier Publishing Co., Inc.) Grolier Reading Programs Inc. Delaware Grolier Telemarketing, Inc. Delaware Grolier (New York) Incorporated Delaware Orchard Books, Inc. New York Publishers World Trade Corporation Delaware Federated Credit Corp. Delaware Grolier International, Inc. Delaware Grolier Direct Marketing Pty. Ltd. Australia Grolier International Finance Inc. (Philippines) 6 Philippines Grolier (Malaysia) SDN BHD 7 Malaysia Grolier Overseas Incorporated Delaware Grolier International Private Limited (India) 8 India Grolier Limited (Canada) Canada Caribe Grolier, Inc. Puerto Rico Grolier International Limited (U.K.) England Grolier Credit Services (U.K.) Limited England Grolier Limited England Transtutor Limited England Just Books! Limited England Waverly House Limited England 4 1% owned by Scholastic Export Inc. 5 1% owned by Scholastic Book Services, Inc. 6 60% owned 7 62% owned 8 1% owned by Scholastic Export Inc.
